U.S. Bancorp Fund Services LLC 615 East Michigan Street Milwaukee, WI53202 May 3, 2016 VIA EDGAR TRANSMISSION U.S. Securities and Exchange Commission Division of Investment Management treet, NE Washington, DC 20549 Re: The Appleton Funds (the “Trust”) File Nos.: 333-49374 & 811-10201 Dear Sir or Madam: Pursuant to Rule 497(j) under the Securities Act of 1933, the Trust certifies that the forms of Prospectus and Statement of Additional Information for the Appleton Equity Growth Fund that would have been filed under Rule 497(b) or (c) would not have differed from those contained in Post-Effective Amendment No. 22 to the Trust’s Registration Statement on FormN-1A, which was electronically filed with the Commission on April 29, 2016 and became effective on April30, 2016. If you have any questions or require further information, please do not hesitate to contact me at (414) 765-5586. Sincerely, /s/ Michael D. Barolsky Michael D. Barolsky, Esq. Vice President U.S. Bancorp Fund Services, LLC, as Administrator for The Appleton Funds
